 CROWN CORK& SEAL COMPANYCrown Cork & Seal Company, Inc.andUnited Steelwork-ers of America,AFL-CIOand Sheet Metal WorkersInternational Association,AFL-CIO,Local 243, Partyto the Contract.Case 38-CA-700May 22, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn October 31, 1969, Trial Examiner John F. Funke,issued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondent,the Party to the Contract, and the General Counselfiled exceptions to the Trial Examiner's Decision andsupporting briefs; the Charging Party filed an answeringbrief and cross-exceptions and a brief in support thereof;and the Respondent filed an answering brief to thecross-exceptions of the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewedthe rulingsof the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings,' conclusions 2 and'The following inadvertent errors, none of which affect our ultimatefindings herein, are hereby corrected (1) the date April 27, (fifth parof sec. III, A,2) is corrected to read April II; (2) the Trial Examinerstated(eighth par sec III,A,2) thatthe collective-bargaining agreementbetween the Respondent and the Steelworkers (G. C Exh 3,A) coveredemployees at the Respondent'sChicago plaint, whereas the exhibit indi-cates that it covers all employees at the plants listed in AppendixA thereto; (3) the Trial Examiner stated (seventh par. of sec. III,A,3) 13 employees would be required for the twin beverage line whereasthe record shows the twin beverage line would require eight employeesand P.ve support employees on the first shift (fewer support employeesare necessary on the second shift), (4)the Trial Examiner stated (ninthparof sec III, A,3) there were 31 employees at the time of thehearing whereas the record reveals there were 26; (5) the Trial Examinerstated (third par. of sec III, A,5) that Loyd met with the Steelworkersabout I week after his employment whereas the record reveals Loydmet with them about I month after his date of employment, (6) infn 7 the Trial Examiner obviously meant to refer to the 8(a)(2) aspectof the complaint, (7) the Trial Examinerstated(fifth par. of secIII, A,5)that Bishoptold Loyd hewas being"terminated for unsatisfacto-ry performance" whereas Bishop testified he told Loyd "he didn'tthink he would fit into our plans" and Loyd testified Bishop toldhim "he was not suitable'`for the work", (8) the date February 7,(second par of sec III, B,l) is corrected to read February 27, and(9) the Trial Examiner stated,(sixth par of sec III, B,l), "Representationwas granted at a time when all the employees had been employedfor less than a 2-week period"whereas the record reveals and theTrial Examiner indicates that McCorkel was hired on January 6, morethan 2 months beforerecognitionYIn the circumstances of this case we agree with the Trial Examiner'sfinding that Respondent's recognition of the Sheet Metal Workers onMarch 10 was violative of the Act and that an examination of the657recommendations of the Trial Examiner as modifiedherein.THE REMEDYThe General Counsel and the Charging Party exceptto the Trial Examiner's conclusion that reimbursementof dues and fees to the employees is not warrantedin this case, and to his failure to order such reimburse-ment, contending that the remedy, should include reim-bursement of dues and initiation fees collected byRespondent in reliance on the contract. We agree. How-ever, we do not agree with the General Counsel's furthercontention that such reimbursement should apply toallemployees who signed up with the Sheet MetalWorkers subsequent to March 10, 1969, the date ofunlawful recognition; rather, we are of the opinion thatonly those employees who signed up with the assistedunion after the collective-bargaining agreement was exe-cuted-on April 11, 1969, and pursuant to the union-security clause included therein are entitled to reimburse-ment(SeeLianco Container Corporation,173NLRBNo. 219).3 For any dues, initiation fees, and other moneyspaid to the Sheet Metal Workers subsequent to April11, 1969, pursuant to the union-security clause executedon that date were deducted and paid under coercionand a reimbursement order is necessary to remedy theunfair labor practices and to establish an atmospherewherein employees may voluntarily select or reject abargaining representative as provided by the Act. Reim-bursement will not be ordered, however, for thoseemployees who voluntarily joined the Sheet Metal Work-ers prior to April . 11, 1969, the date upon which theunion-security clause was executed. It will, therefore,be ordered that Respondent reimburse all present andformer employees, except those excluded above, forall dues, initiation fees, and other moneys exacted fromthem pursuant to the provisions of the union-securityclause or pursuant to any union checkoff authorizationRespondent'smotives was not necessary in reaching this determinationHowever, to the extent that the Trial Examiner's statement in fn11to his Decision may be read to imply that in no case involvingunlawful assistance and in no circumstance would evidence of theemployer's motivation be relevant,we 'do not adopt such statement.9The Trial Examiner held that bad faith was not an issue withrespect to premature recognition and that in fact it was irrelevant.He then stated,however, that bad faith must be considered in fashioninga remedy and found Respondent did not act in bad faith Since theTrial Examiner had excluded practically all evidence offered with respecttomotive,we are unable to discern the grounds for his finding oflack of bad faith.In any event we find it unnecessary to considerthe question of Respondent's good or bad faith herein, since we considerthat the employees who joined the union pursuant to the union-securityclausewere coerced,SinkoManufacturingand ToolCompany, 154NLRB1474, 1476-77,enfd in part and revd in part on the facts369 F 2d 229(C A 7). Cf.Local60,United Brotherhoodof Carpentersand Joiners of America, fAFL-CIO,etalvN L R.B.,365 U S. 651,654-655Intalco Aluminum CorporationvN L.R.B.,417 F 2d 36,43 (C.A 9),cited by the Trial Examiner,was said by the court tobe "Admittedlya close case."In any event the present caseisdistinguishable in that here reimbursement is to be made to thosewho made payments only because of the requirement of the collective-bargaining agreement, a limitation which the Court noted was not con-tained in the Board's remedy in that case182 NLRB No. 96 658DECISIONSOF NATIONALLABOR RELATIONS BOARDcards executed by them prior to the date of compliancewith this Order "ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner,as modified herein,and herebyorders that Respondent,Crown Cork&Seal Company,Inc , Bradley,Illinois, its officers, agents, successors,and assigns,shall take the action set forth in the TrialExaminer's Recommended Order,as so modifiedIAdd the following as paragraph 2(b) and reletterthe following paragraphs accordingly"(b) Reimburse,allpresent and former employeesat the plant,except those employees who signed upfor the Sheet Metal Workers prior to the executionof the union-security clause on April 11, 1969, for allinitiation fees, dues, and other moneys,ifany, paidby or withheld from them pursuant to the terms ofthe union-security agreement executed on April 11, 1969,or pursuant to any checkoff authorizations executedprior to the date of compliance with this Order, inthemanner provided in The Remedy section of thisDecision "2Add the following as the fourth indented paragraphof the AppendixWE WILL reimburse,allpresent and formeremployees of our plant,except those employeeswho signed up for the Sheet Metal Workers priorto the execution of the union-security clause onApril 11, 1969, for any dues,initiation fees, andothermoneys paid by the employees directly tothe above-named Union or withheld by us fromtheir wages pursuant to the union checkoff authori-zations signed by them prior to the date of ourcompliance with this Order,plus interest at 6 per-cent per annum"Reimbursement shall include interest on the moneys due to becomputed in the manner set forth inSeafarers InternationalUnionof NorthAmericaGreatLakes DistrictAFL-CIO138 NLRB 1142fn 3TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F FUNKE,TrialExaminerUpon a chargeand an amended charge filed June 26 and 30, 1969,respectively,byUnitedSteelworkersofAmerica,AFL-CIO,herein the Steelworkers,against Crown Cork& Seal Company,Inc herein the Respondent,and noticeof said charge to the Sheet Metal Workers InternationalAssociation,AFL-CIO,Local 243,herein Local 243,theGeneral Counsel issued complaint dated July 311969, alleging Respondent violated Section 8(a)(1)(2) and(3) of the ActAnswers were filed by Respondent and Local 243denying the material allegations of the complaintThis proceeding,with the General Counsel, theRespondent,and the Steelworkers represented, washeard by me at Kankakee,Illinois, on August 26 and27, 1969At the conclusion of the hearing the partieswere granted leave to file briefs and briefs were receivedon October 22Upon the entire record in this case and from myobservation of the witnesses while testifying, I makethe followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent is a corporation maintaining a plant atBradley,Illinois,where it is engaged in the manufactureof containers and aerosol cans Respondent has, duringthe past 12 months, shipped and sold products fromitsBradley plant valued in excessof $50,000 to pointsoutside the State of Illinois and has received materialsvalued in excess of $50,000 from places outside theState of IllinoisThe Bradley plant is the only plantinvolved in this proceedingRespondent is engaged in comerce within the meaningof the ActIILABOR ORGANIZATIONSINVOLVEDThe Steelworkers and Local 243 are labor organiza-tions within the meaning of the ActIIITHE UNFAIR LABOR PRACTICESA The FactsIBackgroundRespondent operates some 24 plants throughout thecountry where it has bargaining relationships with variouslabor organizations Sometime during the spring of 1968Respondent determined to open a plant in the Kankakeearea and in late 1968 a plant previously owned bySears,Roebuck and Co , was purchased The primepurpose of the plant,according to Robert Thoma,director of production and planning,was to get a beerand beverage line in production in the midwest andalso to establish an aerosol line for the productionof aerosol 12-ounce cans for Colgate-Palmolive-Peet IProduction was estimated at 300,000 cans daily Thebeer line, known as a twin beverage line, and the aerosollinewere the original production linesA third line,an aerosol line, was contemplated and it was also contem-plated,according to Thoma, that the plant would operateon a two-shift basisWilliam Bishop was named plant manager at Bradleyin December 1968 Bishop was assisted in opening theplant and hiring its first employees by Scorton Anderson,assistant director of industrial relations of the Philadel-'Thoma operated out of Philadelphia and was in charge of productionand planningfor Respondents nationwideoperations CROWN CORK&SEAL COMPANYphia office The first employee hired was George McCork-el,hired January 6, 1969,as a shipping and receivingclerkAccording to Bishop,however,McCorkel general-ly performed the services of a caretaker until the plantwent into operation2The contract with Local 243On February 27, the firstfour production employeeswere hired at Bradley On March 3, three more werehired and on March 4 and 5, two more were hired(GC Exh 2-B) Thuson March 10, 10 employeesincludingMcCorkel,were on Respondent's payrollOn March3, Local 243wrote Harold Abrams,directorof industrial relations for Respondent,a letter demandingrecognition for the Bradley plant(GC Exh 2-C )Thisletter readsMarch 3, 1969Mr Harold AbramsDirector of Industrial RelationsCrown Cork &Seal Company, Inc9300 Ashton RoadPhiladelphia,Pa 19136Dear SirA majority of your employees at your Kankakee,Illinois,plant have designated the Sheet MetalWorkers' InternationalAssociation,AFL-CIO,Local 243as their collective bargaining representa-tiveOn their behalf,the Sheet Metal Workers'InternationalAssociation demands recognition assole and exclusive collective bargaining representa-tive of all warehouse, maintenance,and productionemployees,excluding supervisors,guards, officeclerical employees,and technical and professionalemployees,if any Bargaining conferences to negoti-ate an agreement covering wages,hours of workand other relevant terms and conditions of employ-ment are requested as soon as possible, but inany event,not later than two weeks from thisdateSheetMetalWorkers'InternationalAssociation,Local 243 is prepared to prove its claim of majoritystatus by submitting to a neutral individual or groupof neutral individuals authorization cards signedby a substantial majority of your warehouse, main-tenance,and production employees designatingLocal 243 as their collective bargaining representa-tiveEach signature on one of our authorizationcards can be compared with the same employee'ssignature on the Company's recordWe recommend(but do not insist upon)a clergyman or groupof clergymen for this functionWould you please advise immediately as to yourpositionVerytruly yours,On March4,Respondent replied ina letter (G CExh 2-D) statingMarch 4, 1969Sheet Metal Workers'International AssociationRegion No 25151 N Harlem AvenueChicago,Illinois 60631AttnMrRaymondMesser659Dear Mr MesserIn reply to your letter of March 3,1969 relativeto our Kankakee,Illinois operations,be advisedthat we would be willing to have the authorizationcards you allege to possessinspected for verifica-tionUnderstand that this is not to say we are willingto recognize your organization as the bargainingrepresentative for our employeesThis decisionwillbe made at a later date and then only inthe event that bona fide evidence exists that estab-lishes the Sheet Metal Workers'International Asso-ciation do in fact represent our employees as youclaimMy present plans and schedule are such that Iwill be visiting the Kankakee operations on Tues-day,March 11, 1969 If you can arrange to bethere the same date, I will be happy to discussthis matter at that timeVery truly yours,CROWN CORK & SEALCOMPANY, INCS E AndersonAsst DirectorIndustrialRelationsSEA/kchAnderson arrived in Bradley on March 10, ratherthan March 11 and met with Norman Sippel, businessagent of Local 243 According to Anderson,Sippelshowed him seven authorization cards signed by employ-ees then on the payroll designating Local 243 as theirbargaining agentAnderson then called the employeesinto his office and told them Local 243 had demandedrecognition,that he had counted the cards and foundthey had a majority He then told them he would bein the office for the rest of the day and they couldcome and talk to him He received no objection fromany employee On that same day Anderson signed arecognition agreement withLocal 243 (G C Exh 2-E)On April 27,Respondent and Local 243 signed acollective-bargaining agreement(G C Exh2-A) runningthrough February29, 1972 Therecognition clause reads10 The Companyrecognizes the Union as thesole collective bargaining agent for hours, wagesand other conditions of employment for all produc-tion and maintenance workers engaged in jobs onlywith respect to its Plant at Bradley,Illinois (Plant#24), excluding all office employees,professionalemployees, plant clerical employees,supervisorsand other employees as defined in the Act as amend-ed 660DECISIONSOF NATIONALLABOR RELATIONS BOARDArticle II-Union Membership Requirements, pro-vides:2.1All employees covered by this Agreement shallbe required, as a condition of employment, tobecome and remain members of the Union in goodstanding during the term of this Agreement. Allemployees shall make application for membershipin the Union within thirty (30) days following thedate of this Agreement, or the beginning of theiremployment, whichever is later. Upon the hiringof a production or maintenance employee the Com-pany shall notify the Union, in writing, of theemployee's name, clock number, address, job clas-sification and hourly rate. All employees of theCompany on the date of signing of this Agreementand who make application for membership in theUnion within thirty (30) days following the dateof this Agreement will not be required to payan initiation fee.Article III-Checkoff, provides:3.1The Company shall check off the first (1st)pay of each month the Union dues for the currentmonth, and initiation fees, not to exceed Twenty-five ($25.00) Dollars, ^ for every member who hassigned proper authorization cards. The Companyshall remit these Union dues and initiation feesto the Financial Secretary of the Union. The Finan-cial Secretary will notify the Companyinwritingas to the amount of autho*ized initiation fees anddues.At the time Local 243 was recognized as collective-bargaining agent for the employees at Bradley and atthe time the contract was signed there was in effec'ta collective-bargaining agreement between the Steel-workersandRespondent covering employees atRespondent's Chicago plant. (G: C."Exh. 3-2A.) This'contract contained the following clause in article I,section 2, Bargaining Unit Covered By This Agreement:The bargaining unit includes employees occupyingjobs in the bargaining units set forth in AppendixA of this Agreement and the employees of anyplant of the Company at which metal cans, crownsor closures are manufactured for whom the Unionmay during the life of this,agreement be certifiedor recognized; and all such employees are referredto whenever the term "employee" is -used in thisAgreement..The General Counsel does not contend that theemployees at Bradley were covered by the terms ofthis agreement under the "accretion" theory.On June 24, the Steelworkers demanded recognitionas collective-bargaining agent for the Bradley employeesby letter (G. C. Exh. 3-F) and the demand was refusedby letter from Respondent date June` 30. (G. C. Exh.3-G.) The ground 'for refusal -was that the Bradleyemployees were already covered by the contract withLocal 243.3.The employment situation at BradleyA great deal of testimony was taken concerning theduties of the 10 employees employed on March 10when recognition was granted Local 243. The testimonywill be summarized as briefly as possible.The status and job classifications of the employeeson Respondent's payroll on March 10 are shown onGeneral Counsel's Exhibit 2-B as follows:General Counsel's Exhibit 2-BClocaSeniorityJobNo.NameDateClassificationGroupRateI,George McCorkel1/6/69Shipping&Rec Clerk33 104/7169Shipping&Rec Clerk33 302Fred Rivard2/27/69Production Worker22 854/7/69Production Worker23 007/21/69Quality Control Tech33 303Wayne Piekarczyk2/27/69Production Worker22 854/7/69IndustrialTruck Oper33 304DonaldRegmer2/27/69Production Worker22 854/7/69Production Worker'23-1107/14/69Pallatiser Operator33 305Kent Chappell2/27/69ProductionWorker22.854/7/69Quality Control Oper33 306.Floren Greenley3/3/69Mechanical Trainee, Pro-gression43 15417/69Slitter Feeder B/MSeamer Feeder33 304/22/69Seamer Feeder33 307Harold Davis3/3/69MechanicalTrainee, Pro-gression43 153/14/69Mechanical Trainee, Pro-gression43 158Alex Boyd3/3/69General Maintainer, Pro-gression63 654/7/69General Maintainer, Pro-gression63909William Williams '3/4/69MechanicalTrainee, Pro-gression43 154/7/69Slitter Bodymaker Main-',tamer, Prog634010Ronald Kohan3/5/69General Maintainer,Prog63 95There is testimony as to what work these employeesactually performed from the time of their hire untilrecognition was granted Local 243 on March 10.Two employee witnesses testified as to their dutiesduring this period. McCorkel, hired January 6 as shippingand receiving clerk, testified that during January andFebruary he did sweeping, painting and general mainte-nance and that during March and April he performedessentially the same services since there was not toomuch shipping and receiving. During this period someof the employees whom he designatedas engineerswere receiving and installing some machinery.2Testimo-ny by McCorkel as to conversations with supervisorswhich took place during a period immediately priorto the hearing as to future possible expansions of person-nel have been disregarded as irrelevant and speculative.Donald Regnier, employed on February 27, testifiedthat he did general maintenance work during the weekor two after he was hired, including helping with the2On cross-examination McCorkel testified that in early March theemployees hired to operate the plant machinery werelearningto operatethemachines and were working on machines and that at times theywould be sweeping. CROWN CORK& SEAL COMPANYslitter,helping to set rails for the spray machine, andsweeping floors. He eventually became a palletizes opera-tor.Director of Production and Planning Robert Thomatestified that during the month of March the employeeswere adjusting the equipment and learning how to operatethe machinery. The conveyor system was not completeat this time and a can could not be run through theline.Thoma testified as to the expected production at theBradley plant both as to the beer line and the aerosolline.The beverage line would be a twin line and theaerosol line a single line. The beverage line would require8 employees (13 for the twin operation) and the aerosolline 5.3 Three to four employees would be requiredas backup on the beverage line.The machinery for the beverage lines was installedat the end of February and went into production atthe beginning of April. This production was in the natureof a testing operation and only obsolete materials wereused,On May 2 the line was put into operation forproduction for customers. The aerosol line was notin production-at the time of the, hearing but was expectedto be in production at the end of 2 weeks. While itwas anticipated that the beverage line would operateon a double shift during the summer this anticipationwas not realized and the double shift projection wasthen abandoned since the beverage line was to a certainextent seasonal. (More beer is sold during the summerthan during the winter.) Thoma did testify that it washoped that the company could maintain two beverageshifts in, the summer, reduced to one in the winter,and two aerosol lines in the winter, reduced to onein the summer.4 All of this testimony was prospective.Respondent's production figures show that on May2, 14,400 cans were produced and that on no dateup to and including August 19 were 300,000 cans prod-uced. (G. C. Exh. 2-H.) Shipments to customers com-menced on May 22. (G. C. Exh. 2-I.) On May 2,according to General Counsel's 2-B, 15 employees wereworking production and maintenance.-' On July 28, theconcluding date of General Counsel's 2-B, 31 employeeshad been employed but the exhibit shows that 5 ofthese had been terminated. At the time of the hearing31 employees were working.4.The organization of the plantRegnier initiated the organization of the employeeson behalf of Local 243. He had heard about the jobatBradley from his father, a sheet metal man, madeapplication, and was accepted. Norman Sippel, businessagent for Local 243, gave his (Regnier's) father some'Resp Exh 3, a chart of plant operations shows that seven employeeswould be employed on the aerosol line The chart does not includebackup employees or maintenance employees'Thoma, both a knowledgeable and credible witness, testified atsome length as to the work to be performed by each of the employeeson the lines and also as to that of the backup men I do not findthat any purpose would be served by repeating that testimony I acceptit as factualsGeneral Counsel's 2-B reveals that 2 of these 15 were subsequentlyterminated but does not reveal the dates661authorization cards which Regnier distributed in theplant, returning the signed cards to his father for deliveryto Sippel." The first day he worked he obtained foursigned cards. (Regnier must have been including hisown card since on February 27 only four employees,apart from McCorkel, were employed including Regnier.)This is the only testimony in the record concerningthe organization of the employees.Sippel testified, correcting his original testimony, thaton March 1 he had cards from the employees whohad been hired prior to that date (four) and calledMesser to ask him to demand recognition from Respond-ent.The letter of Local 243 to Respondent on March3,aMonday, was therefore based on the four cardsin the possession of Sippel on March 1. There is noevidence as to how or by whom cards were obtainedfrom three other employees prior to March 10. TheGeneral Counsel does not, however, contend that Local243 did not have seven authorization cards from employ-ees on March 10.5.The discharge of Dennis LoydDennis Loyd was employed by Respondent as a slitterfeeder on May 19 and later became a quality controltechnician, the classification he carried from the startof his employment. (G. C. Exh. 2-B.) He testified thatabout I week after his employment he met with BobChristensen, Joe Poechervina, and Ben Coren, all repre-sentatives of the Steelworkers, at the Holiday Inn. Hewas told that if the employees chose they could probablyhave an election at the Bradley plant and that ,theSteelworkersmight win over Local 243. Loyd wentback to the plant and spoke to the employees (about,18 at that time) about his discussion and invited 6or 7 to a Steelworkers meeting the following Monday,Junet23. On Monday he,received a telephone call fromFred Rivard, steward for Local 243, who asked himifhe had ' heard there was to be a meeting and ifhe was going to attend. Loyd denied knowing of themeeting, but his denial was based on the fact thatRivard referred to a meeting at the Tri-K Restaurantand Loyd knew of no meeting there. The next dayat breaktime he spoke to Rivard about the Steelworkersand was warned by Rivard that he might be fired ifhe tried to get another union in.7About 3 p.m. that day Loyd was called to Bishop'soffice by the plant superintendent. Bishop, after lockingthe door, told Loyd he was not suitable for the workand that he was being laid off. Loyd then accusedBishop of firing him because he was trying to get theSteelworkers in the plant. Bishop told Loyd he didnot know what he was talking about and Loyd gothis check and left.Bishop testified that Norman Sippel, representativeof Local 553, on a routine visit to the shop (the datewas not fixed) asked him if he knew that he had "a"Except for the card of Dennis Loyd, no cards were received inevidence although the General Counsel stated he had them in hispossession'This testimony was admitted solely to support the 8(a)(1) aspectof the complaint 662DECISIONSOF NATIONALLABOR RELATIONS BOARDman out there is talking Steelworkers Union." Sippelinformed him it was Loyd and after Sippel left Bishopdecided to look` at Loyd's personnel 'file which, so hestated, he had never seen. The file (Resp. Exh. 2)showed that,Loyd had been fired from his last jobatKankakee' Steel' and Bishop then decided to callKankakee to determine the reason. He talked to Loyd'sforeman, Earl Wilson, who told him Loyd had beenfired for striking a foreman, but that "they" had totake him back; that later Loyd had organized a wildcatstrike and was terminated for that; and that case wasstillpending before the Board (presumably of arbitra-tion)."Bishop then decided that he had a problem and calledAbramsin Philadelphia and told the situation, 'includin'gthe fact that Loyd had been, talking' Steelworkers inthe plant.Abrams told him that did not make anydifference, to fire him anyway." Bishop then called inLoyd and told him he,was terminated-for unsatisfactoryperformance and without discussion of Loyd's recordatKankakee Steel. Loyd, according to Bishop, accusedhim of firing him because of his activity on behalfof the Steelworkers and threatened to go to the LaborBoard.B.Conclusion's1.Violations of Section 8(a)(1), (2), and (3)The sole issue presented by Respondent's recognitionof Local 243, on March 10 is, as I see it, whetherRespondent had a representative number of employeesworking at that time and whether the plant was engagedinnormal production. (Normal production does not-mean, of course, that the plant had achieved'full capacity'production.)IThe facts on which decision rest are not seriouslyin dispute. '1. -The, first four production employees were hiredon February 7 and on either that or the precedingday signed cardsdesignatingLocal 243as their bargainingagent."'Fivemore production employees were hiredbefore March 10 of whom three signed cards.'2.Local 243 demanded recognition of RespondentonMarch 3, a date on which only four employeeshad signed cards.3.Recognition was granted on March 10 but it appearsthat this delay was due in part to the fact that AssistantDirector of Industrial Relations Anderson did not arriveat Bradley until that date. There the cards were checkedand recognition granted.4.At this time the plant was not in production andthe conveyor lines were not operating.5.Test runs were not made until April and the firstregular production run was made on May 2. At thistime 1,5 employees were working and at the time of"Loydwas employedby KankakeeSteel at the time of the hearing"This telephone conversation was corroborated by AbramsThey were apparently hired on February26 andwent to workon February 27the hearing 31 were employed. The aerosol line wasnot operating at the time of the hearing.6.Thoma's projection was that under normal opera-tions two shifts would be operating on the beer linein the summer and two on the aerosol line in the winter.A second 8-ounce aerosol line had been contemplatedbut had not been set up at the time of the hearing.Testimony indicated this line might be shifted to anotherplant.The definitive analysis on the issue of prematurerecognition (as all parties seem to recognize) is TrialExaminer Benjamin A. Theeman's decision inLiancoContainer Corporation,adopted by the Board withoutcomment, 173 NLRB No. 219.It should first be, noted that apart from its contractbar rule set forth inGeneral Extrusion Company, Inc.,121NLRB 1165, which the parties agree is not bindingin an unfair labor practice case, the Board has establishedno mathematical formula nor anyperselrule for resolvingthe issue.The equities which must be balanced are the rightof employees to bargaining representation without unduedelay and the right of employees to have theirrepresenta-tive selected by a normal and functioning complementwithin the prospective unit.'Applying these principles I find Respondent recognizedLocal 243 at a time when neither a representative comple-ment of employees was employed nor were the employ-ees engaged in the normal operations.Representationwas granted at a time when all of the employees hadbeen employed for less than a 2-week period. None,since the line was not yet operating, had been performingat the job assignments' which they would be expectedto fill. The most that could be said 'was that they werein training for such jobs but, since there was no linein operation, such training must have been at theminimallevel.Admittedly a substantial portion of their timeduring this period was spent in maintenancework,includ-ing the installing of machinery as it was received.Under these circumstances I think Respondent wasobligated to withhold recognition until its line had atleast commenced operations,either as a testing unitor as a producing unit and when the numbers of employ-ees would be adequate to keep a line running.Ido not find it necessary to examine Respondent'smotives in reaching this determination." I simply findthat, under my view of the law, Respondent violatedSection 8(a)(1), (2), and (3) of the Act by recognizing" Evidence that it was not the policy of Respondent to recognizea union on the basis of a card check and that the Respondent wastrying to keep all of the plants from being represented by the Steelworkersbecause, in event of strike, they could better service their customers,I find irrelevant to this decision.If the plant was engaged in production,although not necessarily full production,of finished products, had arepresentative complement of employees in designated job classifications,and Local 243 had proof of an uncoerced majority in an appropriateunitwithout conflicting claims from rival unions, Respondent couldgrant recognition regardless of motiveNot every action taken byan employer out of self-interest isa perse violation of the Act, theGeneral Counsel to the contrary notwithstanding This is not meantto imply that Respondent'smotive in recognizing Local 243 was solelyone of self-interest CROWN CORK & SEAL COMPANYLocal 243 on March 10. Nothing could be added insupport of this decision by way of citation beyondLianco,supra, authorities cited, footnote 13.1The Discharge of LoydI find that Respondent was at least partially motivatedin its discharge' of Loyd by his 'activity on behalf ofthe Steelworkers and that it- thereby violated Section8(a)(3).12Although Loyd was still in his probationaryperiod no fault was found with his work,nor his characteruntil Sippel informed Bishop that Loyd was solicitingfor the Steelworkers. This prompted Bishop to examineLoyd's application form on which he stated he hadbeen discharged by Kankakee Steel. Although Bishopwas told that Loyd had been discharged for strikinga foreman he was also told that Kankakee had "hadto take him back.", This might have alerted Bishopthat the discharge might not have been a valid oneor at least that Loyd might not have been at faultyet he made no inquiry of Loyd when he dischargedhim as to the circumstances of this discharge. As tothe reason given by Kankakee for the second discharge,participation in a wildcat strike, Bishop was alsoinformed that this discharge was pending before theboard.Again Bishop made no effort to inquire intothe circumstances when he discharged Loyd. He didnot, in fact, give Loyd any reason for his dischargeother than that he, (Loyd) did not fit into his plans.Without holding that there is an obligation on the partof an employer truthfully to advise an employee ofthe reasons for his discharge or , the information uponwhich it is based this is a factor to be consideredin , 8(a)(3) cases where uncontrovertible evidence ofmotive is seldom if ever 'available. The abruptness andtiming of a discharge are likewise intangibles whichmay be persuasive evidence of motivation. SeeN.L.R.B.v:MontgomeryI Ward & Co.,' 242F.2d 497, 502 (C.A.2).Both abruptness and timing attended the dischargeof Loyd.IV. THE REMEDYHaving found the Respondent engaged in and is engag-ing in certain unfair labor practices it is recommendedthat it cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of theAct.Having found Respondent discharged Dennis Loydto discourage membership in a labor organization itshall be recommended that Respondent offer him fulland immediate reinstatement to his former or substantial-ly equivalent position without prejudice to his seniorityor other rights and privileges and make him wholefor any loss of earnings or other monetary loss hemay have suffered by reason of the discrimination prac-ticed against him. Loss of earnings shall, be computedin accordance with the Board's formula set, forth inF.W.Woolworth Company,90 NLRB 289, andIsis12N L R B vSymons Mfg Co , 328 F 2d 837663Plumbing,&Heating Co.,138 NLRB 716.13The General Counsel and the Charging Party haveasked that Respondent be required to reimburse allemployees for dues paid under the checkoff provisionof its contract with Local 243. The latitude of theBoard in fashioning remedies is wide and itsdiscretionwill seldom be disturbed by the courts.'"Neverthelessremedies which are punitive in effect are-, beyond thepower of the Board.The poles in this area are represented byVirginiaElectric& Power Co. v. N.L.R.B.;319 U.S.- 533, andN.L.R.B. v. Local 60,United Brotherhood of Carpen-ters,365U.S. 651. InVirginiaElectricthe SupremeCourt found the company had created and dominatedthe union and then granted closed shqp and checkoffprovisions to entrench the union among its employees.The payment of dues inVirginia Electricwas a directconsequence of the company's unfair labor practices.InLocal-60,the Supreme Court distinguishedVirginiaElectricand found it not controlling.While dues werecollected by Local 60 under an, unlawful preferentialihiring arrangement the 'Court found no evidence thateither union membership,fees or dues were coerced,It then stated:Where no membership in the union was shownto be influenced or compelled by reason of anyunfair labor practices,no "consequences of viola-tion"are removed by the order compelling theunion to return all dues collected from the members;and no"dissipation"of the effect of the prohibitedaction is achieved. 'Clearly neither case is apposite to,the instant situationforwe have neither a company-dominated union - inwhich membership was compelled nor a history of volun-tarymembership on the part of the employees. Thecases are cited to show that reimbursement is a remedywhich may be appropriate in one instance and not inanother,a fact emphasized by the Court inVirginiaElectric.I think the equities in the instant case preclude anorder of reimbursement.Here the Respondent recog-nized Local 243 as collective-bargaining agent only aftera reasonably scrupulous card check and established thatthe Local represented a majority of the employees work-ing at that time and entered into a collective-bargainingagreement when it had no doubt that Local 243 represent-ed a majority. I find no evidence that Respondent actedin bad faith.''While it is my finding that Respondentacted unlawfully in its grant of recognition that findingisgrounded solely on the fact that it was granted ata time when a representative complement was not" The General Counsel requests that Trial Examiner give considerationto recommending that the Board give consideration to adjusting itsinterest rate to conform to current practice This Examiner made sucha suggestion to the Board inShepardLaundriesCo, fn 30 In adoptingthe Trial Examiner's Decision in 176 NLRB No. 113, the Board didnot comment on the suggestion" N L R B vSeineand LineFisherman'sUnion, 374F 2d 974,982" While holding that bad faith was not an issue with respect topremature recognition it must be consideredin fashioninga remedy 664DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed and engaged in the normal operations at theplant. But Respondent violated no hard and fixed ruleby such action. and it is only with some benefit ofhindsight that a violation is found. The issue is atleast arguable and the finding herein might well besubject to reversal upon review."' Respondent was notconfronted with conflicting claims from rival unionswhen it granted recognition and no question concerningrepresentation existed. I have also considered the factthat the dues were not retained by Respondent nordeposited in any fund controlled by it yet, since Local243, the beneficiary of the dues checkoff, was not aparty the full cost of reimbursement would fall onRespondent. This does not appeal to even a primitivesense of equity.InIntalco Aluminum Corporation v. N.L.R.B., 417F.2d 36 (C.A. 9), the companyrecognized one unionon the basis of a card check when it knew anotherunion was competing for designation. Subsequent investi-gation determined that the recognition was granted onthe basis of duplicate cards and that the card checkdetermination was "not attended by appropriate safe-guards." Reversing the Board's order of reimbursement,the court found there was no specific finding that anyof the employees suffered any loss or objected to thepayment of the dues; that no distinction was madebetween those who would have voluntarily paid duesand those who paid only because required to by thecheckoff agreement; and that no bad faith on the partof the Company was found. Reviewing the decisionson remedial reimbursement the court, admitting the casewas close; found'the'" provision for reimbursement ofdues was in fact a penalty and could not be said toeffectuate the purposes of the Act.To the argument that the i'ailµre to impose a reimburse-ment order leaves the employees without completeredress the answermay be 'that full redress is notalways possible in Board cases. The employees didenjoy the fruits of the collective-bargaining contractand, so far as this record shows, enjoyed them withoutprotest. There is no evidence that this was a "sweet-heart" contract or that the rights of the employeeswere vitiated by collusion between Respondent and Local243.Did I not find that the facts in this case presenta stronger argument in favor of the exercise of restraintthan those inItalcoIwould find myself bound bythe Board's decision but I dt so find.CONCLUSIONS OF LAW1.By recognizing' Sheet Metal Workers InternationalAssociation,AFL-CIO, Local 243,as the exclusive""The Board, with a staff' of over 100legalassistants,may wellmeditate for months before determining whether Respondent has violatedthe Act.An employer may, however,be hanged for making an instantjudgment in goodfaitheven though the circumstances require instantjudgmentWhere this is the case and his good faith in not subjectto attack there are persuasive reasons for evaluating such facts inassessing an appropriate remedy,bargaining representative of its employees at its Bradley,Illinois,plant on March 10, 1969, and by executinga collective-bargaining agreement with Local 243 contain-ing a union-security clause on April 7, 1969, and bymaintaining in effect and enforcing the provisions ofsaidcontract,includingthecheckoffprovisions,Respondent Crown Cork and Seal Company, Inc., violat-ed Section 8(a)(1),(2), and (3) of the Act.2.By discharging Dennis Loyd because of his activityon behalf of the Steelworkers and for the purpose ofdiscouraging membership in the Steelworkers, Respond-ent violated Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERIt is hereby recommended that Respondent CrownCork & Seal Company, Inc., its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from:(a)RecognizingSheetMetalWorkersInternationalAssociation,AFL-CIO, Local 243, or any successorthereto, as the bargaining representative of any of itsproduction and maintenance employees at its Bradley,Illinois, plant,unless and until said labor organizationshall have been certified by the National Labor RelationsBoard as the exclusive bargaining representative of suchemployees.(b)Giving effect to or enforcing the collective-bargain:ing agreement between Respondent and Local 243 execu-ted April 7, 1969, or to any modification of- extensionthereof as respects the recognition' clause, the union:security clause, or the checkoff authorization clause;provided, however, that nothing herein shall requireRespondent to vary or abandon any wage, hour, seniori-ty, or clause relating to hours, wages, rates or pay,and other terms and conditions of employment.(c)Discouraging membership in United Steelworkersof America, AFL-CIO, or any other labor organization,by discharging or otherwise discriminating against anyemployee in regard to his hire, tenure, or other termsand conditions of employment.(d) In any othermanner,interferingwith, restraining,or coercing its employees in exercise of the rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Withdraw and withholdall recognitionfrom Local243, or any successor thereto, as the exclusive bargainingrepresentative of its production and maintenance employ-ees at its Bradley, Illinois, plant, for the purposes ofcollectivebargaining,unless and until said organizationshall have been certified as such exclusive bargainingrepresentative by the National Labor Relations Board.(b)Offer Dennis Loyd full and immediate reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay CROWN CORK & SEAL COMPANY665or other monetary loss he may have suffered by reasonof the discrimination practiced against him in the mannerset forth in that part of this Decision entitled "TheRemedy "(c)Notify Dennis Loyd if presently serving in theArmed Forces of the United States of his right tofulland immediate reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Recommended Order(e)Post at its plant at Bradley, Illinois, copies ofthe attached notice marked "Appendix "" Copies ofsuch notice to be signed by the Regional Director forRegion 38, after being duly signed by an authorizedrepresentativeofRespondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily postedReasonable stepsshall be taken by Respondent to insure that such noticesare not altered, defaced, or covered by any other mate-rial(f)Notify the Regional Director for Region 38, inwriting, within 20 days from the date of this Decision,what steps have been taken to comply herewith '"" In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofa United States Court of Appeals the words in the noticereadingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard'"If these Recommendations are aaopted by the Board this provisionshall be modified to readNotify the Regional Director for Region38 in writing within 10 days from the date of this Order what stepsthe Respondent has taken to comply herewithas the exclusive representatives of our productionand maintenance employees at ourBradley,Illinois,plant for the purposes of collective bargaining unlessithas been selected by our employees in an electionconducted by the National LaborRelations BoardWE WILL NOT give any force or effect to thecollective-bargaining agreement, executed April 7,1969, with the above-named Union and WE WILLNOT require an employee to become or remainamember of said Union nor will we check offthe union dues of any employee and remit themto the Union as required by said contractWE WILL NOT vary or abandon the wages, hours,seniority, and other substantive terms of said con-tractWE WILL NOTdiscriitrmate against any employeeby firing him or by making any other change inhis terms of employment and his working conditionsbecause he is a member of or active on behalfof United Steelworkers of America, or any otherlabor organizationWE WILL offer Dennis Loyd his job back withoutany loss of seniority or other rights and WE WILLpay him for any loss of pay he may have sufferedbecause we discharged himWE WILL notify Dennis Loyd if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application afterin accordance with the selective service act andthe universal military training and service act, asamended, after discharge from the Armed ForcesAllour employees are free to become or remainor to refrain from becoming or remaining membersof any labor organization except to the extent thatsuch right may be affected by a lawful union-securityagreement with a duly designated collective bargainingagentDatedByAPPENDIXNOTICETO EMPLOYERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT recognize the Sheet Metal WorkersInternationalAssociation,AFL-CIO, Local 243,CROWN CORK & SEALCOMPANY, INCEmployer(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterialAny questionsconcerningthis notice or compliancewith its provisions may be directed to the Board's Office,Fourth Floor, CitizensBuilding, 225 Main Street, Peoria,Illinois, 61602, (Telephone 309-673-9282)